DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, recited “The controller is further adapted to switch the LED driver to the first mode if the voltage on the third contact is within a cope; and switch the LED driver to the second mode if the voltage on the third contact exceeds the scope” is vague and unclear to what the scope mean. There is no teaching of the word “scope” and what it can be interpreted. Clarification is required.
Claim 2, recited “the third contact and the second output contact are adapted to be short circuited by the correct connection of the LED module to the second output contact and the third contact” is indefinite and unclear since the limitation is contradicted to the limitation “the third contact and the second output contact are adapted to be 
Claim 3, recited “in the first mode, also have a first output voltage threshold of the LED driver” is vague and unclear to what “a first output voltage threshold” referred to. Clarification is required.
Claims 2-13 are rejected as dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishima (2016/0270177).
Claim 1, Mishima discloses a LED driver (11, Fig. 7) comprising first (101) and second (103) output contacts (see P[0070]… Output terminals 101 and 103 are terminals…) adapted to connect to a LED module (LED module 2) and the LED driver is 
a third contact (102) adapted to receive different voltages (Vin) depending on whether or not the LED driver is connected to the LED module (see P[0086]-[0087]… IC 15 is a circuit for detecting voltage V.sub.in, of the identification signal (that is, voltage at second connection terminal 222 of LED module 2)…); 
a detection circuit (IC 15 and 16) to detect a voltage associated with the third contact; and 
a controller (12), 
wherein the LED driver has a second mode for open circuit protection (open circuit or short) which is an output voltage regulating mode wherein the LED driver is adapted to regulate the output voltage of the LED driver across the first and second output contacts (see P[0086]… detector 14 is a circuit that detects, based on the identification signal, one of open and short circuits between third connection terminal 223 and second connection terminal 222 of LED module 2. Characteristics detector 14 outputs to power controller 12 voltage determined based on the result of the detection. This voltage corresponds to a target value of current which power supplier 11 outputs….),

the third contact and the second output contact are adapted to be connected by an external setting impedance (see P[0092]… resistance value R.sub.233 of resistor 233 which is used in characteristics setter 23 of LED module 2…) of the LED module, upon the correct connection of the LED module to the second output contact and the third contact, 
the LED driver further comprises a current source (R144 is consider as a current source) to inject a current through the third contact and the second output contact and is adapted to set a nominal output according to the voltage on the third contact (Vin is connect to the third contact 102, see P[0092]); 
and the controller is further adapted to switch the LED driver to the first mode if the voltage on the third contact is within a cope (Vin is between Vu and VL, see P[0099], P[0109]… when second connection terminal 222 and third connection terminal 223 of LED module 2 are connected to each other via resistor 233, lighting circuit 1 is capable of supplying LED module 2 with current corresponding to resistance value R.sub.233 of resistor 233…); and 
switch the LED driver to the second mode if the voltage on the third contact exceeds the scope (Vin is greater than Vu or lower than VL, see P[0099] …when there is one of open and short circuits between second connection terminal 222 and third connection terminal 223 of LED module 2, lighting circuit 1 is capable of supplying LED 
Claim 2, Mishima discloses the LED driver as claimed claim 1, wherein the third contact is adapted to connect the LED module directly, and the third contact and the second output contact are adapted to be short circuited by the correct connection of the LED module to the second output contact and the third contact (see Fig. 5 and P[0061]).
Claim 3, Mishima discloses the LED driver as claimed in claim 1, wherein the LED driver is adapted to, in the first mode, also have a first output voltage threshold (Vin threshold can be any level between Vu and VL) of the LED driver and the LED driver is adapted to, in the second mode, regulate the output voltage to the regulation voltage which is lower than the first output voltage threshold (V16 is less than Vu level).
Claim 4, Mishima discloses the LED driver as claimed in claim 3, wherein the controller is adapted to control the LED driver to switch from the first mode to the second mode when the output voltage of the LED driver reaches the first output voltage threshold (when Vin greater than Vu) and to control the LED driver to discharge the output voltage to the regulation voltage (see P[0099]…when voltage V.sub.in of the identification signal is higher than reference voltage V.sub.U …. With this, IC 16 outputs reference voltage V.sub.16…).
Claim 5, Mishima discloses the LED driver as claimed in wherein the detection circuit is adapted to detect a voltage between the third contact and the second output contact as the detected voltage associated with the third contact (Vin is associated with the terminal 102).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishima (2016/0270177).
Claim 8, Mishima discloses the LED module with a three pins plug, 22 Fig. 1, and further teaches the shape, structure, etc., of plug 22 are not particularly limited as long as they are adapted to socket 6 (see P[0042]; thus, Mishima discloses the claimed invention except for the third contact is adapted to contact the LED module after the second output contact has contacted the LED module. It would have been an obvious matter of design choice to provide the second pin of the plug 22 longer than the third pin of the plug, thus contact to the second output contact of the socket 6 first, since applicant has not disclosed that the third contact is adapted to contact the LED module after the second output contact has contacted the LED module solves any stated problem or is for any particular purpose other than the LED module is correctly connected to the three contacts, it appears that the pug 22 with the longer second pin of Mishima would perform equally well with the third contact is adapted to contact the LED module after the second output contact has contacted the LED module.
Claim 9, Mishima discloses the LED module with a three pins plug, 22 Fig. 1, and further teaches the shape, structure, etc., of plug 22 are not particularly limited as long .

Allowable Subject Matter
Claims 6-7, 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamamoto et al (2011/0260648) and Hamamoto et al. (2011/0210675) disclose a LED driver comprises first and second output contacts, a LED module, a third contact and fourth contact, a setting circuit connect between the second contacts and the third 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        5/5/21